Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 7, 9, 12, 14-18, 21, 33, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JPH09196137) in view of Corbin, III et al. (2005/0189830).
Regarding claim 1, Tamura et al. shows a drive system comprising:
at least one drive generator comprising a helical magnetic array (27, 28);
a coupling portion (21, 22) being coupled to the at least one drive generator and configured to be coupled to a vehicle (not shown, on top of stands 21, 22);
a drive member (15) configured to be at least partially received within the at least one drive generator, whereby the drive member is magnetically coupled to the at least one drive generator; and
a prime mover (19) coupled to the drive member and configured to rotate the drive member relative to the at least one drive generator, thereby imparting motion, when at least a portion of the drive member is received within the at least one drive generator, of the at least one drive generator relative to the drive member,
wherein rotation of the drive member (15) induces a driving magnetic flux between the helical magnetic array of the at least one drive generator and the drive member.
Tamura et al. does not show wherein the drive member is an electrically conductive, non-magnetic material.
Corbin, III et al. shows wherein the drive member (116, Fig. 6) is an electrically conductive, non-magnetic material for the purpose of providing large amount of transmitted torque without the need for large external current controls.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use aluminum or copper in the drive member as taught by Corbin, III et al. for the purpose discussed above.
Regarding claim 2, Tamura et al. also shows wherein the at least one drive generator comprises at least one drive body forming a receiving space that is configured to allow the drive member (15) to pass therethrough.
Regarding claim 3, Tamura et al. also shows wherein the helical magnetic array comprises a plurality of magnetic sources (Fig. 11) mounted to the at least one drive body.
Regarding claim 4, Tamura et al. also shows wherein the at least one drive body has an inner surface and an outer surface, and the plurality of magnetic sources are coupled to the inner surface (27, 28, Fig. 10).
Regarding claim 5, Tamura et al. also shows wherein the plurality of magnetic sources are arranged so as to form a helix (Fig. 10) relative to the at least one drive body.
Regarding claim 7, Tamura et al. also shows wherein the at least one drive body has a plurality of magnetic sources (Fig. 14) mounted therein.
Regarding claim 9, Tamura et al. also shows wherein the helical magnetic array comprises a plurality of magnetic sources configured to produce a helical magnetic flux (Fig. 10).
Regarding claim 12, Tamura et al. also shows wherein the drive member (15) has a longitudinally extending length substantially parallel to a direction of travel of the at least one drive generator, and the drive member is configured to be rotated about a longitudinal axis.

Regarding claim 15, Tamura et al. also shows wherein the two rows are of opposite polarity (N vs. S, Fig. 12).
Regarding claim 16, Tamura et al. also shows wherein the helical magnetic array comprises a plurality of magnetic sources that are arranged in a quadruple helix, such that there are four rows of the plurality of magnetic sources (23-26, Fig. 10).
Regarding claim 17, Tamura et al. also shows wherein the quadruple helix is formed by two double helix arrays (Fig. 2).
Regarding claim 18, Tamura et al. also shows wherein adjacent rows of the four rows of the plurality of magnetic sources are of opposite polarity (N-S, Figs. 10 and 11).  
Regarding claim 21, Tamura et al. also shows a drive generator configured to provide motive force to a vehicle, the drive generator comprising:
a helical magnetic array (27, 28) configured to emit a helical magnetic flux towards a drive member (15), which is configured to be received within the helical magnetic array;
a coupling portion (21, 22) configured to couple the vehicle with one of the drive generator or the drive member;
wherein, upon rotation of either the drive member or helical magnetic array, drive generator is configured to traverse the drive member based upon a rotation direction and a speed of the rotation, wherein rotation of either the drive member or the helical 
Tamura et al. does not show wherein the drive member is an electrically conductive, non-magnetic material.
Corbin, III et al. shows wherein the drive member (116, Fig. 6) is an electrically conductive, non-magnetic material for the purpose of providing large amount of transmitted torque without the need for large external current controls.
	Since Tamura et al. and Corbin, III et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use aluminum or copper in the drive member as taught by Corbin, III et al. for the purpose discussed above.
Regarding claim 33, Tamura et al. also shows further comprising a drive body wherein the drive body is formed by two portions (21, 22).
Regarding claim 34, Tamura et al. also shows wherein the two portions are two substantially equal halves (21, 22).
Regarding claim 36, Tamura et al. also shows a drive system comprising:
a drive generator comprising at least one drive body comprising a helical magnetic array (27, 28);
a coupling portion (21, 22) being coupled to the at least one drive body and a vehicle;
a drive member (15), wherein at least a portion of the drive member is configured to fit within the at least one drive body; and
a prime mover (19) is coupled to the at least one drive body and configured to rotate the at least one drive body relative to the drive member, thereby imparting motion, when a portion of the drive member is located within the at least one drive body, of 
Tamura et al. does not show wherein the drive member is an electrically conductive, non-magnetic material.
Corbin, III et al. shows wherein the drive member (116, Fig. 6) is an electrically conductive, non-magnetic material for the purpose of providing large amount of transmitted torque without the need for large external current controls.
	Since Tamura et al. and Corbin, III et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use aluminum or copper in the drive member as taught by Corbin, III et al. for the purpose discussed above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in view of Corbin, III et al. and further in view of JP2014524229.
Regarding claim 6, the system of Tamura et al. modified by Corbin, III et al. includes all of the limitations of the claimed invention except for wherein the at least one drive body has an inner surface and an outer surface, and the plurality of magnetic sources are coupled to the outer surface and are arranged so as to form a helix relative to the at least one drive body.
JP2014524229 shows wherein the at least one drive body has an inner surface and an outer surface, and the plurality of magnetic sources are coupled to the outer surface (Fig. 6) and are arranged so as to form a helix relative to the at least one drive body for the purpose of providing a magnetic gear transmission.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the magnetic sources on the outer surface  as taught by JP2014524229 for the purpose discussed above.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in view of Corbin, III et al. and further in view of Yamada (JP2007057083).
Regarding claim 8, the system of Tamura et al. modified by Corbin, III et al. includes all of the limitations of the claimed invention except for wherein the at least one drive body forms a slot running a length of the at least one drive body.
Yamada shows the slots (for 21N, 21S) for the purpose of reducing size.
	Since Tamura et al., Corbin, III et al. and Yamada are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add slots as taught by Yamada for the purpose discussed above.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. in view of Corbin, III et al. and further in view of Liu (2011/0271867).
Regarding claim 35, the system of Tamura et al. modified by Corbin, III et al. includes all of the limitations of the claimed invention except for wherein the two substantially equal halves are movably coupled one to the other, allowing variation of a gap formed between the inner surface of the drive body and the drive member.
Liu shows wherein the two substantially equal halves are movably coupled one to the other, allowing variation of a gap formed between the inner surface of the drive body and the drive member (Fig. 18) for the purpose of allowing the gap variation.
	Since Tamura et al., Corbin, III et al. and Liu are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the two substantially equal halves as taught by Liu for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



11/20/2021

/DANG D LE/Primary Examiner, Art Unit 2834